Case 20-10974   Doc 5   Filed 07/29/20 Entered 07/29/20 14:41:14   Desc Main
                           Document    Page 1 of 7
Case 20-10974   Doc 5   Filed 07/29/20 Entered 07/29/20 14:41:14   Desc Main
                           Document    Page 2 of 7
Case 20-10974   Doc 5   Filed 07/29/20 Entered 07/29/20 14:41:14   Desc Main
                           Document    Page 3 of 7
Case 20-10974   Doc 5   Filed 07/29/20 Entered 07/29/20 14:41:14   Desc Main
                           Document    Page 4 of 7
Case 20-10974   Doc 5   Filed 07/29/20 Entered 07/29/20 14:41:14   Desc Main
                           Document    Page 5 of 7
Case 20-10974   Doc 5   Filed 07/29/20 Entered 07/29/20 14:41:14   Desc Main
                           Document    Page 6 of 7
Case 20-10974   Doc 5   Filed 07/29/20 Entered 07/29/20 14:41:14   Desc Main
                           Document    Page 7 of 7
